DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “Ra roughness at least about 10 micro-inches” and “sticking force less than about 0.02 lbs”.  It is unclear what the bounds of the ranges are for these recitations.  Can “at least about 10 micro-inches” be less than 10 micro-inches?  Can “less than about 0.02 lbs” be 0.03 lbs?  For these reasons each and every claim is rendered indefinite.

Claims 2 and 4 also recite limitations in this general indefinite form.
Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 4, 24, and 25, as best understood, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Birkbeck at al. (CN 200951520).
	Regarding these claims Birkbeck teaches:
1. A membrane for a carrier head, comprising: 
a membrane body (108) formed of a polymer material (¶ [0033] as in attached translation), the membrane body including 
a central portion (120) having a mounting surface (bottom surface) for engaging a substrate (is capable of), wherein the mounting surface has an Ra roughness at least about 10 micro-inches (¶ [0041]), and wherein the roughness is such that the polymer material of the mounting surface adheres to a semiconductor material of the substrate with a sticking force less than about 0.02 lbs (is capable of as the membrane is made of a same material and with a same roughness as the claimed invention); 
a peripheral portion (122) extending from the central portion at an outer edge of the mounting surface (Fig 1A); and 
a bead (129) at the edge of the peripheral portion (Fig 1A) for engaging a receiving structure in the carrier head (is capable of; clearly seen in Fig 1B), wherein the bead is smoother than the mounting surface (¶ [0037]) such that the polymer material of the bead sticks to metal with a sticking tension of at least 6 Pa (is capable of).   
2. The membrane of claim 1, wherein the surface has an Ra roughness at least about 15 micro-inches (¶ [0041]).  
4. The membrane of claim 1, wherein the surface adheres to the substrate with a sticking force less than about 0.01 lbs (is capable of).  
24. The membrane of claim 1, wherein the polymer materials includes one or more of silicone rubber (¶ [0033]), butyl rubber, natural rubber, EPDM rubber, or polyimide.  
25. The membrane of claim 1, wherein the bead has a thickness greater than that of the central portion (clearly seen in Fig 1A.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birkbeck in view of Zuniga et al. (US 6162116).
	Regarding this claim Birkbeck teaches each and every limitation of claim 25 as noted above, but does not explicitly teach:
26. The membrane of claim 25, wherein the bead has a circular cross-section.

	Zuniga teaches that it is well known to provide membranes for CMP polishing heads which may have a bead with a multitude of different cross-sectional shapes including a circular cross-section (Fig 5A).  It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the bead of Birkbeck to have a circular cross-section, as doing so is considered substituting a known alternative which would yield expected results of fitting into an appropriate groove in the polishing head to provide a seal between the membrane and the frame of the polishing head.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723